 Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 1 of 28 PAGEID #: 801




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 BONNIE M. MCGRIFF,
              Plaintiff,
        V.                                       Case No. 3:18-cv-372
 BEAVERCREEK CITY SCHOOL                         JUDGE WALTER H. RICE
 DISTRICT,
              Defendant.




       DECISION AND ENTRY SUSTAINING DEFENDANT'S MOTION FOR
       SUMMARY JUDGMENT (DOC. #26); JUDGMENT TO ENTER IN FAVOR OF
       DEFENDANT AND AGAINST PLAINTIFF; TERMINATION ENTRY




      Plaintiff, Bonnie M . McGriff ("McGriff" or "Plaintiff"), is a teacher at

Beavercreek High School in Beavercreek, Ohio. She has filed an Amended

Complaint ("Complaint"), naming as Defendant her employer, Beavercreek City

School District (" School District" or "Defendant"). Doc. #7. She alleges two

causes of action: age discrimination under the Age Discrimination in Employment

Act(" ADEA"), 29 U.S.C.    §   621, et seq.; and disability discrimination under the

Americans with Disabilities Act of 1990 ("ADA"), 42 U.S.C.      §   12101, et seq.

      This matter is before the Court pursuant to a Motion for Summary

Judgment ("Motion" ) filed by Defendant. Doc. #26. The Motion argues that based
                   <

on the deposition of McGriff, Doc. #23, her affidavit, Doc. #34, PagelD##788-790,

the affidavits of Defendant's Director of Human Resources, Deron Schwieterman
 Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 2 of 28 PAGEID #: 802




("Schwieterman"), Doc. #25, and its Superintendent, Paul Otten ("Otten"), Doc.

#24, there is no genuine issue of a material fact and Defendant is entitled to

judgment as a matter of law. McGriff has filed a Response, including her affidavit,

Doc. #34, and Defendant has filed a Reply. Doc. #36.

      For the reasons set forth below, Defendant's Motion is sustained.




I. Background Facts

      McGriff is a 56-year old teacher and Department Chair in the World

Language Department at Beavercreek High School. She has been employed by

Defendant since July 1996. Doc. #23, PagelD##157-159; 161-162. She has a

bachelor of science degree in secondary education for Spanish and French and a

master's degree in educational leadership from Wright State University. Id., at

PagelD##157-158. Plaintiff also has a permanent teaching certificate in Spanish

and French for grades six through twelve and is the only teacher in the

department licensed to teach both languages. Id., PagelD#157-158 and 194.

Because of th is permanent teaching certificate, which is no longer offered in Ohio,

she has no requirement to continue to maintain skills in either Spanish or French.

Doc. #23, PagelD#201. With the exception of teaching one French I class after her

third or fourth year at Beavercreek High School, McGriff has always taught

Spanish classes from her first school year term in 1996-1997 through the 2016-

2017 school year. Id., PagelD##-171-173.




                                           2
 Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 3 of 28 PAGEID #: 803




       World Language courses are taught in the School District at Beavercreek

High School, Ferguson Hall Freshman School ("Ferguson Hall") and in the middle

schools. Doc. #25, PagelD#410. Students register online in late winter and early

spring. After the registration process is completed, the School District's Human

Resources Director, Schweiterman, works with the principals and counselors to

determine how best to staff for the upcoming school year. Doc. #24, PagelD#404;

Doc. #25, PagelD#408.

      Before her employment with the School District, Plaintiff taught

introductory and Level I French and Spanish to seventh and eighth grade students

for nine years at a middle school in the Northridge Local School District

("Northridge" ) in Dayton, Ohio. Doc. #23, PagelD#157-158. In 1994, when Plaintiff

was approximately 30 years old and teaching middle school at Northridge, she

began to notice a hearing loss. Doc. 23, PagelD##231 and 240. She was

diagnosed with a mild to moderate sensori-neural loss between certain kilohertz

ranges. Id , PagelD#239. As a result, she wears hearing aids in both ears. Even

with hearing aids, however, McGriff has difficulty understanding speech if a

person is not facing her or when she is using the telephone. Doc. #34,

PagelD#788. Noisy backgrounds also hinder her ability to comprehend language.

Id, PagelD#789. Because of her hearing difficulty, she misses words and needs to

ask others to repeat what they just said. Id She also uses closed captions when

watching videos or in a virtual meeting. Id at 788.




                                         3
 Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 4 of 28 PAGEID #: 804




      When McGriff first began wearing hearing aids at Northridge, they helped

her to hear better when she was teaching French, although she still experienced

difficulty teaching it to her students in the classroom. Id., at PagelD#237. She did

not, however, experience these difficulties when teaching Spanish because, unlike

French, it is "very phonetic" and "has five pure vowel sounds." Id., PagelD#236.

Plaintiff's motivation to teach at Beavercreek High School was, in part, due to an

opening to teach Spanish in the World Language Department. Id., PagelD208.

      McGriff did not tell Defendant when she was hired that she had difficulty

hearing while wearing her hearing aids. Later, in 2012, she did tell Schweiterman,

the Director of Human Resources, about her hearing difficulties. This occurred

because a question had arisen during an investigation concerning how close she

was standing to a department member. McGriff told Schweiterman that due to

noises from a copier, printer and background conversations, she needed to step

closer to the department member so she could make sure she was understanding

what he was saying. Doc. #23, PagelD#233. She also told her supervising and

assistant principal and principal at the high school that she wore hearing aids and

included the information on her emergency medical form. McGriff shared her

"invisible disability" with other teachers in the World Language Department, her

students and their parents. Id., PagelD#234. She never requested an "official"

accommodation from Defendant for her hearing loss. Id., PagelD#235.

      At approximately the same time that Plaintiff began to experience a hearing

loss, she was also diagnosed with fibromyalgia. Doc. #23, PagelD#240. This

                                         4
  Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 5 of 28 PAGEID #: 805




condition causes her "chronic pain" in the neck, shoulders and back. Doc. #34,

PagelD#789. Although the pain is daily, it varies in severity and causes fatigue.

Id As a result of this pain, she is unable to exercise or do "the favorite activities

that she used to enjoy." Id It also makes her sensitive to extreme heat and cold.

Id When she has a "flare up" of this condition, the pain increases and she

experiences "extreme fatigue" which increases her anxiety and often impacts her

sleep. Doc. #23, PagelD##242-247; Doc. #34, PagelD#789. Her pain is exacerbated

by the stress she experiences from her hearing loss as well as physical activity.

Doc. #23, PagelD##242-247. To lessen the pain, McGriff takes over the counter

medications and, in the past, was prescribed physical therapy and a muscle

relaxant. Id., PagelD##241-242. In 2017, a former principal at Beavercreek High

School gave Plaintiff an "unofficial accommodation" for her fibromyalgia by

grouping her "plan period," a no class time period, with her lunch period so that

she was able to have a break in the middle of the day. Id., Pageld#243. In

February 2017, she told her then-principal at the high school, Jeff Jones, that she

was living with "chronic pain due to fibromyalgia" and that it "can drain my

energy level." Id., PagelD##180 and 340.

      In May 2016, Plaintiff learned from Jones that, in addition to teaching

Spanish Ill and Spanish AP V, she would also be teaching two sections of French I

for the 2016-2017 school year. Id, PagelD171-174. Although she proposed

alternatives to her teaching French, including hiring a part-time teacher, Jones

later told her he did not feel comfortable making her suggestion to Human

                                           5
 Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 6 of 28 PAGEID #: 806




Resources. Id., PagelD##175-179 and 338. As a result, Plaintiff taught French I in

the 2016-2017 school term in addition to Spanish.

       In November 2016, the School District's levy failed. Doc. #25, PagelD#409.

Because of this, Defendant was required "to look closely at staffing decisions,

restructuring of course offerings, and the scheduling process." Doc. #24,

PagelD#403. Additionally, online student registration for the 2017-2018 school

year showed a decrease in registration for Spanish and an increase for French and

German. Doc. #23, PagelD##193 and 173. Prior to the start of the 2017-2018

school term, McGriff had meetings with Schweiterman, the Human Resources

Director, to discuss teaching assignments, including her own. As the Director, he

is responsible, along with the building principals, to help create the master

schedule of classes and to make the staffing decisions. Doc. #26, PagelD#431. He

gave her copies of the licenses for the teachers in the World Language

Department so that she would know what certifications everyone held. Id.,

PagelD#188. She later had a meeting with Schweiterman and Superintendent

Otten, regarding staffing of the French and Spanish courses for the 2017-2018

school year, and proposed alternatives for staffing that did not require her to

teach French. Doc. #25; Doc.#23, PagelD#346. Her proposals, however, were not

accepted. Id. In June 2017, Plaintiff was assigned to teach two levels of French I

and four levels of French II at Beavercreek High School for the 2017-2018 school

year. Id., PagelD##202 and 345. Prior to the 2017-2018 school term, she had never

taught French II. Doc. #34, PagelD#789. Plaintiff was told that her assignment to

                                         6
  Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 7 of 28 PAGEID #: 807




teach French was based on the teaching licenses that she and other World

Language teachers held, the negotiated collective bargaining agreement with the

teacher's union and the course requests from the students. Doc. #23, PagelD#411 ;

Doc. #25, PagelD##409-411. Plaintiff told both Otten and Schweiterman that she

had a "big concern" that teaching all French, "after not having taught it with my

hearing impairment," would be "setting both students" and her "up for not being

successful." Doc. #23, PagelD#210. Defendant told Plaintiff that if a Spanish

teacher were to leave the School District, they would look to her to fill that

position and would hire a French teacher. Id., PagelD#346. It also offered to

provide her with "support or professional development activities" to assist her.

Id. No Spanish teacher, however, left for the 2017-2018 school term and McGriff

declined an offer from the School District to use the language assistance program,

Rosetta Stone, in the summer months, since it was " not sufficient time to get back

those skills" that had lapsed over the years. Id., PagelD##200 and 202.

       For the 2018-2019 school year, Plaintiff was assigned to teach three

sections of Spanish II, two sections of French I and one section of French II. Doc.

#25, Pagel#412. The 2018-2019 school year also included an additional change for

her, since she was required to teach her morning classes at Beavercreek High

School and her afternoon classes at Ferguson Hall, located on the " same

campus, " but in a separate building, approximately 695 feet away. Doc. #24,

PagelD#405; Doc. #23, PagelD#347. At a meeting held on June 7, 2018, she told

Otten that she did not understand why students did not leave Ferguson Hall to

                                          7
  Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 8 of 28 PAGEID #: 808




come to the high school, as had been done in prior years, necessitating her travel

to the freshman building. Id, PagelD#213-215. Plaintiff was told that she was

traveling, and not the students, because Defendant was trying to maximize

instructional time and was concerned with "student safety." Id, PagelD#213.

Although Defendant offered to transport her via golf cart from the high school to

Ferguson Hall each day, she declined. Instead, at the end of her morning classes

at the high school, McGriff would take her teaching materials, pack them in a box

or "rolling suitcase," put them in her car and drive through the parking lot to get

to Ferguson Hall . Id, PagelD#243-244. The School District reserved a parking

place for Plaintiff closest to her exit at Beavercreek High School and a parking

space closest to Ferguson Hall. Id PagelD#405-406. Defendant also offered to pay

her mileage. Id., PagelD#406. Doc. #24, PagelD#405. As required by the

collective bargaining agreement, McGriff received the required uninterrupted 30-

minute lunch and a planning period. Id. She was also given extra time for travel.

Id Although McGriff was pleased with being able to teach some Spanish again,

continuing to teach French caused "extreme stress and anxiety," causing her to

have "flare-ups" of fibromyalgia as well as depression. Doc. #23, PagelD#216.

      In November 2018, the School District levy failed a second time and

reductions in employees were made for the 2019-2020 school term in the World

Language Program. One Spanish teacher was reassigned to another teaching

area based on her licensure. Id, PagelD##412-413. This reassignment, however,

did not result in Defendant hiring a French teacher and permitting Plaintiff to fill

                                           8
  Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 9 of 28 PAGEID #: 809




the Spanish teaching position, as Otten had represented to Plaintiff in his June 30,

2017, letter to her. Doc. #23, PagelD#346. In the 2019-2020 school year, Plaintiff

was assigned three sections of Spanish 11, two sections of Spanish Ill and one

section of French I for the 2019-2020 school year. Doc. #25, Id., PagelD#413. In

the 2020-2021 school year, she taught all Spanish language courses.

       Decisions concerning job assignments are made at Defendant's Central

Office and McGriff has no evidence that anyone there was manipulating the job

assignments to give better assignments to younger, non-disabled employees.

Doc. #23, PagelD#262. Additionally, although the past practice had been to have

the least senior teacher travel to assist with school staffing needs, Id, PagelD#255,

she has no evidence that her traveling to teach at Ferguson Hall was done to make

work more difficult for her and force her into retirement. Plaintiff's ratings and

evaluations, as well as her benefits, title and pay, were unaffected by her being

required to teach French and/or to travel to Ferguson Hall. Id., PagelD##219 and

248.

       On August 7, 2017, Plaintiff filed a complaint of discrimination with the Ohio

Civil Rights Commission ("OCRC"), asserting age and/or disability discrimination

based on Defendant's requirement that she teach French. Following an

investigation, the OCRC issued a Letter of Determination dated May 17, 2018,

finding that it was "not probable" that an unlawful discriminatory practice had

occurred. Doc. #23, PagelD#397. On August 13, 2018, the United States Equal

Employment Opportunity Commission ("EEOC") issued a Dismissal and Notice of

                                          9
 Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 10 of 28 PAGEID #: 810




Rights adopting the findings of the OCRC and advising McGriff of her right to file a

civil action within 90 days of receipt. Doc. #7, PagelD#28. She filed suit in this

Court on November 9, 2018. Doc. #1 .




II. Motion for Summary Judgment

       Summary judgment must be entered "against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party's

case, and on which that party will bear the burden of proof at trial." Celotex

Corp.v. Catrett, 477 U.S. 317,322 (1986). The moving party always bears the

initial responsibility of informing the court of the basis for its motion and

identifying those portions of the record which it believes demonstrate the absence

of a genuine issue of material fact. Id. at 323; see also Boretti v. Wiscomb, 930

F.2d 1150, 1156 (6th Cir. 1991).

      "Once the moving party has met its initial burden, the nonmoving party

must present evidence that creates a genuine issue of material fact making it

necessary to resolve the difference at trial." Talley v. Bravo Pitino Rest., Ltd., 61

F.3d 1241, 1245 (6th Cir. 1995); see also Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 250 (1986). Once the burden of production has so shifted, the party opposing

summary judgment cannot rest on its pleadings or merely reassert its previous

allegations. It is not sufficient to "simply show that there is some metaphysical

doubt as to the material facts." Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986). Rule 56 "requires the nonmoving party to go beyond the

                                          10
 Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 11 of 28 PAGEID #: 811




[unverified] pleadings" and present some type of evidentiary material in support

of its position. Celotex, 477 U.S. at 324. "The plaintiff must present more than a

scintilla of evidence in support of his position; the evidence must be such that a

jury could reasonably find for the plaintiff." Michigan Prot. & Advocacy Serv., Inc.

v. Babin, 18 F.3d 337,341 (6th Cir. 1994).

       Summary judgment shall be granted "if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law." Fed. R. Civ. P. 56(a). " Summary judgment will not lie if the

dispute about a material fact is 'genuine,' that is, if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party." Anderson, 477

U.S. at 248. In determining whether a genuine dispute of material fact exists, a

court must assume as true the evidence of the non moving party and draw all

reasonable inferences in favor of that party. Id. at 255. If the parties present

conflicting evidence, a court may not decide which evidence to believe.

Credibility determinations must be left to the fact-finder. 10A Wright, M iller &

Kane, Federal Practice and Procedure Civil 3d § 2726 (1998). In determining

whether a genuine dispute of material fact exists, a court need only consider the

materials cited by the parties. Fed. R. Civ. P. 56(c)(3). "A district court is not . . .

obligated to wade through and search the entire record for some specific facts

that might support the non moving party's claim." lnterRoyal Corp. v. Sponseller,

889 F.2d 108, 111 (6th Cir. 1989), cert. denied, 494 U.S. 1091 (1990). If it so




                                            11
 Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 12 of 28 PAGEID #: 812




chooses, however, the Court may also consider other materials in the record. Fed.

R. Civ. P. 56(c)(3).



Ill.   Legal Analysis

       A. Introduction

       Absent direct evidence, courts evaluate claims of age and disability

discrimination using circumstantial and indirect evidence. Mitchell v. Toledo

Hosp., 964 F.2d 577, 582 (6th Cir. 1992) (internal citations omitted) ("The

McDonnell Douglas/Burdine formula is the evidentiary formula applicable not only

to claims brought under Title VII, but also [to] claims under the ADEA. .. ");

Whitfield v. Tennessee, 639 F.3d 253 (6th Cir. 2011) (applying McDonnell Douglas

to an ADA claim). Therefore, Plaintiff's age and disability claims will be analyzed

under the three-step burden-shifting framework of McDonnell Douglas Corp. v.

Green, 411 U.S. 792,802, 93 S.Ct. 1817 (1973), and Texas Dept. of Community

Affairs v. Burdine, 450 U.S. 248, 101 S.Ct. (1981 ).

       Under the McDonnell Douglas-Burdine analysis, a plaintiff must first set

forth a prima facie case of discrimination using circumstantial evidence. If the

plaintiff sets forth the elements of a prima facie case, the burden of production

shifts to the employer "to articulate some legitimate, nondiscriminatory reason"

for its actions. Id. If the employer satisfies this burden of production, the plaintiff

must then prove, by a preponderance of the evidence, that the reasons offered by




                                           12
 Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 13 of 28 PAGEID #: 813




the employer were a pretext for discrimination. Id. The ultimate burden of

persuasion of discrimination remains at all times with the plaintiff. Burdine at 253.




      B. Age Discrimination under the ADEA, First Cause of Action, Doc. #7,
         PagelD#24.

      The ADEA makes it unlawful for an employer "to fail or refuse to hire or to

discharge any individual or otherwise discriminate against any individual with

respect to his compensation, terms, conditions, or privileges of employment,

because of such individual's age." 29 U.S.C. § 623{a). To establish a prima facie

case of age discrimination under the ADEA, McGriff must show the following: "{1)

she is a member of a protected class; (2) she suffered an adverse employment

action; (3) she was qualified for and satisfactorily performed her job; and (4) she

was treated less favorably than a similarly situated person outside the protected

class." Bradley v. Rhema-Northwest Operating LLC, No. 16-2493, 2017 WL

4804419, at *4 {6th Cir. Oct.3.2017) {summary judgment dismissing claims in sex

and age discrimination affirmed, since plaintiff failed to establish a prima facie

claim of sex discrimination and, as to age discrimination, plaintiff failed to show

proffered reasons were insufficient to motivate her termination).

      Defendant argues that Plaintiff has no evidence supporting a claim of age

discrimination, as she suffered no adverse employment actions, since she

remained the department chair, had no increased duties and kept the same

benefits and salary. Although she had not taught French in several years, she had



                                         13
    Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 14 of 28 PAGEID #: 814




a permanent certificate to teach this language. Because the student interest in

Spanish had decreased and that for French had increased, Defendant argues that

it had a legitimate, non-discriminatory reason to have Plaintiff teach French as

opposed to Spanish, even assuming, arguendo, that Plaintiff had established a

prima facie case.

        Although Plaintiff's Amended Complaint alleges a claim for age

discrimination, her Response to Defendant's motion, Doc. #34, and her affidavit,

Doc. 34, PagelD##788-790, fail to argue a claim under the ADEA or address any of

Defendant's arguments for its dismissal. 1 Thus, the Court finds Plaintiff has

abandoned her age discrimination claim under the ADEA. Accordingly, because

there is no genuine dispute of a material fact, Defendant is entitled to judgment as

a matter of law as to Plaintiff's first cause of action, age discrimination.




1
  The Court has also reviewed Plaintiff's deposition, Doc. #23, and her assertion that,
despite the past practice, the least senior teacher would travel to help with the School
District needs, and yet she, the most senior teacher in the World Language Department,
traveled to Ferguson to teach French. Id., PagelD#250. Plaintiff identified Chris Maybury
and Nathan Risley as "less senior French teachers" who should have travelled instead of
her to teach French at Ferguson. Id Upon further questioning, however, Plaintiff
admitted that Maybury and Risley each had full-time status at the middle schools
teaching the Exploratory Language classes, and that this middle school language
program would need to be eliminated, if they were to travel, so there could be "more
flexibility on who was teaching where." Id., PagelD##251-252. Plaintiff also identified
Katie Gilding and Michael Cardoza as "substantially younger and non-disabled
employee[s]" who were permitted to teach Spanish, including upper level classes, and,
thus, given more favorable teaching assignments than she. Id, PagelD#252-253. Plaintiff
also admitted, however, that unlike her, neither of these teachers were certified in French,
which was needed due to the increase in enrollment for this language. Id, PagelD#258.
Based on the above, Plaintiff cannot show a "similarly situated person outside the
protected class."

                                             14
 Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 15 of 28 PAGEID #: 815




       C. Disability Discrimination under the ADA, Second Cause of Action, Doc.
          #7, PagelD#25.

       McGriff's second claim is for disability discrimination under the ADA. This

Act was enacted to "eliminate[] discrimination against individuals with

disabilities." 42 U.S.C. § 12101(b)(1). In general, it prohibits qualifying employers

from "discriminat [ing] against a qualified individual with a disability because of

the disability of such individual in regard to ... hiring, advancement or discharge,

... and other terms, conditions, and privileges of employment." 42 U.S.C.     §


12112(a). To establish a prima facie claim for disability discrimination, a plaintiff

must show the following : (1) she is disabled or her employer regarded her as

disabled; (2) she is otherwise qualified to perform the essential functions of a

position, with or without accommodation; and (3) she suffered an adverse

employment action because of her disability. Wallace v. Edward W Sparrow

Hospital Association, 782 F. App'x 395, 404 (6th Cir. 2019). "Establishing a prima

facie case is not onerous and is easily met." Id. (quoting Hollins v. Atlantic Co.,

188 F.3d 652, 659 (6th Cir. 1999).

      Defendant argues that McGriff has not established a prima facie case of

disability discrimination, because she (1) did not suffer a materially adverse

employment action and (2) has not shown that either her hearing loss or

fibromyalgia are disabilities under the ADA. Finally, it argues that, even assuming

a prima facie case, Plaintiff has no evidence that its reasons for requiring Plaintiff




                                          15
 Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 16 of 28 PAGEID #: 816




to teach French instead of Spanish were a pretext. The Court will analyze each of

Defendant's arguments in the following sections.

       1. Materially Adverse Employment Action

       Defendant asserts that no "materially adverse" employment action under

the ADA occurred merely because McGriff was assigned to teach French as

opposed to Spanish. It argues that this change in teaching involved no change in

her title, salary, benefits, hours of work or evaluations and, therefore, was not

materially adverse. Kocsis v. Multi-Care Mgmt., Inc., 97 F.3d 876, 885 (6th Cir.

1996) (reassignment of nurse from supervisor to unit registered nurse was not

materially adverse since pay and benefits were same or greater, duties were not

materially modified and no evidence existed that loss of prestige occurred due to

title change).

       In response, Plaintiff does not claim that she suffered a financial loss,

change in title, increase in hours or negative evaluations. Instead, she asserts that

under Hollins, 188 F.3d at 662 (6th Cir. 1999), a Title VII discrimination and

retaliation case, "a materially adverse change" also includes "other indices that

might be unique to a particular situation." Id. She contends that it is these "other

indices" that establish a "materially adverse change" in her "particular situation,"

since being required to teach French "significantly impacted her hearing

disability, [and] created stress, which[,] in turn[,] exacerbated her fibromyalgia."

She further asserts that, although Beavercreek High School had historically

honored the preferences of the more senior teachers and limited travel time

                                          16
 Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 17 of 28 PAGEID #: 817




between the buildings for them, the past practice of not being required to trave l

was not followed as to her, even though there were two less senior French

teachers that could have traveled to Ferguson Hall.

      Although the Court in Hollins included the phrase "other indices that might

be unique to a particular situation" as part of its definition of what could

constitute a "materially adverse change," it also stated that the change "must be

more disruptive than a mere inconvenience or an alteration of job

responsibilities." Id Plaintiff does not disagree that she was the only teacher in

the department who was certified to teach both French and Spanish. Based on

her meetings with Schweiterman and Otten, she was also aware that there was a

decrease in students registering for Spanish and an increase in registration for

French . Finally, although McGriff identified two less senior French teachers who

were not traveling to Ferguson Hall to teach, these teachers were not teaching at

the high school but were, instead, then teaching full time at the middle schools.

      Although reassignments with the same pay and benefits "do not ordinarily

constitute adverse employment decisions in employment discrimination claims,"

Kocsis, 97 F.3d at 885, factors such as new responsibilities and qualifications,

whether the position is more labor intensive or is considered a "worse job by

other employees" can be considered a demotion and constitute an adverse

employment decision. Keeton v. Flying J, 429 F.3d 259, 264 (6th Cir. 2005). In

Keeton, the Court considered an employee's Title VII sexual harassment claim and

whether a transfer, approximately 120 miles away from his home, was a "tangible

                                          17
 Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 18 of 28 PAGEID #: 818




employment action." In citing Hollins, the Court of Appeals stated that '"other

indices that might be unique to a particular situation'" can, however, "turn what

would ordinarily not be an adverse employment action into one." Keeton, 429

F.3d at 265. Although the plaintiff in Keeton had agreed to relocate on his

employment application and did not seek damages due to the transfer, the Sixth

Circuit held that, a jury "could reasonably have found" his transfer, "which

increased his commute to the extent that he needed to consider relocation," was

an adverse employment action.

       Plaintiff has asserted that having to teach French, and in particular French

grammar, which she had never taught, with a 50% hearing disability and traveling

to Ferguson Hall each day for half of a day while suffering from fibromyalgia, was

an adverse employment action . The Court agrees and finds that a jury question

exists as to whether a "materially adverse employment action" exists based on

these "other indices" that "might be unique" to Plaintiff's "particular situation."

Hollins, 188 F.3d at 662.

      2. Hearing Loss and Fibromyalgia as Disabilities

      Defendant also argues that no prima facie claim for disability discrimination

exists, since Plaintiff has not shown that either her hearing loss or her

fibromyalgia are disabilities under the ADA. "To qualify as disabled under the

ADA, an individual must: (1) be actually disabled, i.e., suffer from 'a physical or

mental impairment that substantially limits one or more major life activities,' (2)

have 'a record of such an impairment,' or (3) be 'regarded as having such an

                                          18
    Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 19 of 28 PAGEID #: 819




impairment."' Barlia v. MW/ Veterinary Supply, Inc., 721 F. App'x 439, 445 (6th Cir.

2018) (citing 42 U.S.C.   §   12102(1)).2 In this case, the School District asserts that

McGriff fails the first test of qualifying as disabled because she is not "actually

disabled," since her hearing loss and fibromyalgia do not "substantially limit one

or more" of her "major life activities" as required by 42 U.S.C. § 12102(2).

         The "[r]ules of construction regarding the definition of disability" under the

ADA state that it "shall be construed in favor of broad coverage of individuals

under this chapter, to the maximum extent permitted by the terms of this

chapter," and the phrase "'substantially limits,' shall be interpreted consistently

with the findings and purposes of the ADA Amendments Act of 2008"(" ADAAA");

Barlia, 721 F. App'x at 445 ("Congress amended the ADA in 2008 to state that the




2
  Plaintiff's Response asserts only a claim of disability under the first definition: that she
was "actually disabled" because she suffered from "a physical or mental impairment that
substantially limits one or more major life activities." 42 U.S.C. § 12102( 1)(A). Although
there are no facts before the Court which show that Plaintiff satisfies the second ADA
definition, that there be a "a record of such an impairment," 42 U.S.C. § 12102(1 )(8),
Neely v. Benchmark Family Services, 640 Fed. Appx 429,435 (6th Cir.2016)
(uncorroborated statements to doctors or preliminary impressions are insufficient to
establish "a history of ... a mental or physical impairment that substantially limits one or
more major life activities), there are facts showing that a genuine issue of material fact
exists as to whether the third definition of disability, that Defendant "regarded" Plaintiff
"as having such an impairment," exists. § 12102(1)(C). Babb v. Maryville
Anesthesiologists P.C., 942 F.3d 308,319 (6th Cir. 2019) ("[T]o state the threshold
condition of a 'regarded as' ADA claim, an employee need only show that their employer
believed that they had a 'physical or mental impairment,' as the term is defined in federal
regulations.") Here, Defendant's offer to accommodate Plaintiff's fibromyalgia by offering
to transport her via golf cart to Ferguson Hall and reserving parking spaces there and at
the high school indicate it regarded her as having a physical disability from this condition.
Accordingly, even though not argued by Plaintiff, the Court finds that a genuine issue of
material fact exists as to whether Plaintiff satisfies the third definition of disability, as
least as it pertains to her fibromyalgia condition.


                                              19
    Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 20 of 28 PAGEID #: 820




term [disability] should be construed 'in favor of broad coverage ... , to the

maximum extent permitted by the [ADA's] terms."' (quoting 42 U.S.C.

§   12102(4)(A))).3 Additionally, "the term 'major' shall not be interpreted strictly to

create a demanding standard." Hostettler v. Coll. of Wooster, 895 F.3d 844, 853

(6th Cir. 2018) (quoting 29 C.F.R.     §   1630.2(i)(2))." The statute further states that

"an impairment that substantially limits one major life activity need not limit other

major life activities in order to be considered a disability" and an impairment can

be a disability even if "episodic or in remission" if, when it is active, it

"substantially limit[s] a major life activity." 42 U.S.C.     §   12102(4)(0).

               a. Hearing Loss as a Disability under the ADA

         With respect to Plaintiff's hearing loss, the School District disputes that this

is a "substantial limitation," arguing that no disability exists under the ADA,

because "she can fully compensate for her hearing deficiency with the use of

hearing aids." Doc. #26, PageID#429. The ADA, however, defines disability as,

among other things, "(A) a physical or mental impairment that substantially limits

one or more major life activities of such individual" stating that "hearing" is a

"major life activity." 42 U.S.C.   §   12102(2)(A). Moreover, the statute further states

that hearing aids are not to be considered when determining whether an




3
  In passing the ADA Amendment Acts of 2008 ("ADAAA), the Congressional "Findings
and Purpose" expressly rejected the "inappropriately high" standards for interpreting the
term "substantially limits" articulated by the Supreme Court in Sutton v. United Air Lines,
527 U.S. 471, 119 S.Ct. 2139, 144 L.Ed.2d 450 (1999) and Toyota Motor Mfg., Ky., Inc. v.
Williams, 534 U.S. 184,122 S.Ct. 681 , 151 L.Ed.2d 615 (2002). Pub.L. 110-315.

                                                20
    Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 21 of 28 PAGEID #: 821




    impairment "substantially limits a major life activity." 42 U.S.C.    §   12102(4)(E)(i)

("The determination of whether an impairment substantially limits a major life

activity shall be made without regard to the ameliorative effects of mitigating

measures such as--(I) . . . hearing aids and cochlear implants or other implantable

hearing devices.")

          Plaintiff's deposition and affidavit state that, even with hearing aids, she has

difficulty hearing someone talking to her unless she is directly facing them and

she cannot hear a person talking to her directly if there is background noise such

as a copier. She also has difficulty when she is using the telephone and, at times,

needs to use closed captions when watching videos or in virtual meetings. Based

on this testimony, as well as the statutory language of the ADA, and its

amendments, a jury question exists as to whether Plaintiff has established a prima

facie case that she has a physical impairment that substantially limits one or more

major life activities. 4




4
  Plaintiff has identified Lou Ann Wasch, MS, F-AAA, as one of her experts and has
provided a signed report letter of Lynn Carpenter, AuD, F-AAA, Director of Audiology, Ms.
Wasch's employer/supervisor. The report letter states, among other things, when Plaintiff
developed her hearing loss, the extent of the loss, that it is permanent, that she wears
two hearing aids and that she would benefit from continuing to teach Spanish as a
foreign language. Doc. #29, PagelD#664. Defendant has filed a motion to exclude Ms.
Wasch's testimony. Doc. #29. Aside from the fact there is no dispute concerning
Plaintiff's hearing loss, the Court will not consider this matter, given that it is the subject
of a pending motion to exclude.

                                              21
    Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 22 of 28 PAGEID #: 822




                b. Fibromyalgia as a Disability under the ADA

          McGriff describes her fibromyalgia as a condition that causes her chronic

pain on a daily basis "but to [varying] degrees" and that it sometimes "flare[s]-

up." Her deposition and affidavit state that the pain drains her energy level which

results in fatigue and keeps her from exercising at the end of the day. She also

states that the pain increases her anxiety affecting her sleep and, because it also

affects nerve endings, she is unable to tolerate extreme heat and cold and "it has

caused sciatica issues." Plaintiff stated that she had an "unofficial

accommodation" for this condition when a former principal grouped her plan

period and lunch period together so that she could "recharge her battery" and

rest. 5

          Defendant asserts that Plaintiff's fibromyalgia is not a disability under the

ADA because she fails (1) to provide any expert testimony about this alleged

diagnosis and whether it is a disability; (2) to show that it impairs any of her major

life activities; and (3) to address whether her "supervisors at Beavercreek were

aware of her fibromyalgia." Doc. #36, PagelD#798.

          As noted earlier in this Decision and Entry, Plaintiff's Response asserts only

a claim of disability under the first definition of 42 U.S.C.   §   12102(1 )(A): that she




5McGriff has not argued that the School District failed to accommodate her fibromyalgia.
In fact, it did accommodate her as far as providing her closer parking spaces and an offer
of mileage reimbursement after she rejected the offer to be driven in a golf cart from the
high school to Ferguson Hall.


                                             22
    Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 23 of 28 PAGEID #: 823




was "actually disabled" because her fibromyalgia is a "a physical or mental

impairment that substantially limits one or more major life activities. " 6 To

establish a prima facie case of disability and show that she is "actually disabled"

under this first definition of disability, McGriff is not required to present expert

testimony diagnosing her fibromyalgia. 7 Morrissey v. Laurel Health Care Co., 946

F.3d 292, 300 (6th Cir. 2019) (plaintiff need not show that her disability renders her

unable to work and need not tell her employer about her specific diagnosis).

Instead, McGriff need only show that her impairment substantially limits one or

more of her "major life activities." Although Defendant argues that Plaintiff failed

to identify a major life activity impaired by her fibromyalgia and only testified to

being unable to exercise and participate in her favorite hobbies, her testimony

also included difficulty sleeping and concentrating resulting in fatigue and

anxiety. These symptoms required her to rest in the middle of her teaching day.

She has also stated that fibromyalgia affects her nerve endings, ability to

withstand extreme heat and cold and that it causes sciatica. She testified that the

fatigue was exacerbated by traveling to Ferguson Hall.




6   See, supra, text accompanying n. 2.
7
  In determining whether an impairment "substantially limits" a major life activity, the
ADA permits a comparison of the individual's performance with the general population.
42 U.S.C. §1630.2(v). However, "[T]he comparison of an individual 's performance of a
major life activity to the performance of the same major life activity by most people in the
general population usually will not require scientific, medical, or statistical analysis." Id
Moreover, a plaintiff can always testify as to her physical condition, her aches, pain,
fatigue, etc., without diagnosing herself with a particular ailment, i.e., fibromyalgia.


                                             23
     Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 24 of 28 PAGEID #: 824




          The definition of a major life activity includes "caring for oneself,

    performing manual tasks, seeing, hearing, eating, sleeping, walking, standing,

    lifting, bending, speaking, breathing, learning, reading, concentrating, thinking,

communicating, and working." 42 U.S.C.                    §   12102(2)(A) (emphasis added). 8

Additionally, in 2008, the term "major life activity was amended to include the

operation of a major bodily function," including, but not limited to include,

"neurological functions." 42 U.S.C.              §    12102(2)(8).

          Based on this testimony, genuine issues of material fact exist as to whether

Plaintiff's fibromyalgia substantially limits one or more of her major life activities

and/or major bodily functions. In evaluating "substantial limitations on life

activities," the ADA regulations use an "average person in the general

population." 29 C.F.R.          §   1630.2(j)(1). 9




8
  Fibromyalgia has also been recognized in Social Security cases as a "severe
impairment" with no objective tests. Kalmbach v. Commissioner of Social Security, 409
Fed. Appx. 852 (6th Cir. 2011) (recognizing fibromyalgia in social security cases as a
"severe impairment" and that patients present "no objectively alarming signs."); Preston
v. Sec'y of Health & Human Servs., 854 F.2d 815, 820 (6th Cir.1988) (per curiam)(noting
that objective tests are of little relevance in determining the existence or severity of
fibromyalgia).
9
    (j) Substantially limits-

* * *
(ii) An impairment is a disability within the meaning of this section if it substantially limits
the ability of an individual to perform a major life activity as compared to most people in
the general population. An impairment need not prevent, or significantly or severely
restrict, the individual from performing a major life activity in order to be considered
substantially limiting. Nonetheless, not every impairment will constitute a disability
within the meaning of this section.

                                                        24
    Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 25 of 28 PAGEID #: 825




         Defendant's final argument that Plaintiff's alleged fibromyalgia is not a

disability under the ADA is that she has not shown that her "supervisors at

Beavercreek were aware of her fibromyalgia." However, as noted earlier in this

Decision and Entry, although Plaintiff did not argue a claim of disability under

§   12102(1 )(3), a genuine issue of material fact exists as to whether Defendant

"regarded" her as having such an impairment. Plaintiff had told Schweiterman

about her condition in the 2018-2019 school year and explained to him the stress

associated with the physical moving of her classroom. Additionally, Otten's

affidavit explains the accommodations offered to Plaintiff in her travel from the

high school to Ferguson Hall which included someone driving her in a golf cart

and later reserving parking spaces at the high school and Ferguson Hall.

         Based on the above testimony, the language of the statute and an

evaluation of a "substantial limitation" using an "average person in the general

population" standard and, further recognizing that "for cases on the margin, the

Act includes a 'rule of construction' that tips in favor of coverage," Darby v.

Childvine, Inc., 964 F.3d 440, 445 (6th Cir. 2020) (quoting 42 U.S.C.   §   12102(4)(A)),

the Court finds that a jury question exists as to whether Plaintiff has established a

prima facie case that her fibromyalgia substantially limits one or more "major life

activities" or "major bodily functions" under the ADA and whether Defendant

regarded her as having such an impairment.




                                           25
 Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 26 of 28 PAGEID #: 826




       3. Plaintiff Has Not Shown That Defendant's Proffered Legitimate,
          Nondiscriminatory Reason for Assigning Plaintiff to Teach French
          Classes Was Pretextual

       To establish pretext, a plaintiff must show either (1) that the proffered

reasons had no basis in fact; (2) that the proffered reasons did not actually

motivate her discharge; or (3) that the proffered reasons were insufficient to

motivate discharge. Wallace, 782 F. App'x at 404 (citing Coomer v. Bethesda

Hospital, Inc., 370 F.3d 499, 511 (6th Cir. 2004); see also, Manzer v. Diamond

Shamrock Chemicals, 29 F.3d 1078, 1084 (6th Cir. 1994), overruled on other

grounds by Gross v. FBL Fin. Servs., Inc., 557 U.S. 167 (2009) (in order to

successfully challenge an employer's credibility of proffered explanations and

establish pretext, a plaintiff must introduce additional evidence of discrimination

and not simply rely on his prima facie case). Because Plaintiff was not discharged,

Plaintiff must show that Defendant's "proffered reasons" for her reassignment to

teach French and to travel 695 feet to Ferguson Hall were pretextual.

      The School District advised Plaintiff as its legitimate, non-discriminatory

reasons for its actions: that her reassignment to teach French, instead of her

preferred Spanish language courses, was based on the teaching licenses that she

and other World Language teachers held, the negotiated collective bargaining

agreement with the teacher's union and the course requests from the students.

Both the Schweiterman and Otten affidavits also reference the failed school levies

that impacted the changes affecting her. Rather than contest these reasons,

McGriff states in her affidavit that "I understand that due to levy failures in the

                                          26
     Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 27 of 28 PAGEID #: 827




2016-2019 time period[,] it was necessary for Defendant to make some changes in

staffing assignments for teachers who taught world languages such as German,

French and Spanish." Doc.#34, PagelD#789. Although she also states in her

affidavit that she "believes these changes could have been made without

exacerbating my hearing disability and fibromyalgia disability," Id, she has no

evidence that anyone was manipulating the job assignments to give better

assignments to younger, non-disabled employees.10 In essence, Plaintiff has

provided no evidence or argument to refute Defendant's proffered legitimate,

nondiscriminatory reasons for its actions.

          Based on the above, Plaintiff has failed to show that Defendant's proffered

reasons for Plaintiff's reassignment to teach French I and French II during the

2016-2017, 11 2017-2018 and 2018-2019 school years and/or its requirement that she

travel from Beavercreek High School to Ferguson Hall to teach French in the 2018-

2019 school year were pretextual. Accordingly, there exists no genuine issue of

material fact on this issue.




10
  Although Plaintiff testified in her deposition that Jeff Jones, a former principal, had
wanted to "frustrate her into resigning as department chair," he had left the high school
for the 2017-2018 school year, the first school year that she was teaching only French.
Additionally, Schweiterman, as the Director of Human Resources, made the staffing
decisions "in conjunction with the building principals." There is no evidence that Jones
was the decision-maker and responsible for assigning Plaintiff to teach French or had any
influence or attempted to influence the ultimate decision-maker.

11
  Plaintiff does not specify either in her Amended Complaint or in her Response if the
2016-2017 school year, when she taught two classes of French I, are included in her
claims of age and disability discrimination.

                                            27
 Case: 3:18-cv-00372-WHR Doc #: 37 Filed: 06/11/21 Page: 28 of 28 PAGEID #: 828




      For the above-stated reasons, given that the Court finds that there is no

genuine issue of material fact on the issue of pretext, Defendant is entitled to

judgment as a matter of law.




IV.   Conclusion

      For the reasons set forth above, Defendant's Motion for Summary

Judgment, Doc. #26, is SUSTAINED.

      Judgment shall be entered in favor of Defendant, the Beavercreek City

School District, and against Plaintiff, Bonnie M. McGriff.




      The captioned case is hereby terminated upon the docket records of the

United States District Court for the Southern District of Ohio, Western Division at

Dayton.




Date: June 10, 2021
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




                                         28
